People v Burkhardt (2018 NY Slip Op 07742)





People v Burkhardt


2018 NY Slip Op 07742


Decided on November 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2008-00306
2010-00562
 (Ind. No. 3033/06)

[*1]The People of the State of New York, respondent,
vMichael Burkhardt, appellant.


Michael Burkhardt, Woodbourne, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Alfred Croce and Glenn Green of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22, 2011 (People v Burkhardt, 81 AD3d 970), affirming, inter alia, a judgment of the Supreme Court, Suffolk County, rendered December 20, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BALKIN, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court